Name: Commission Regulation (EC) No 1148/2000 of 29 May 2000 reducing, for the 2000/01 marketing year, the amount of aid for lemons delivered for processing following an overrun of the processing threshold
 Type: Regulation
 Subject Matter: plant product;  agri-foodstuffs;  agricultural structures and production;  cooperation policy
 Date Published: nan

 Avis juridique important|32000R1148Commission Regulation (EC) No 1148/2000 of 29 May 2000 reducing, for the 2000/01 marketing year, the amount of aid for lemons delivered for processing following an overrun of the processing threshold Official Journal L 129 , 30/05/2000 P. 0018 - 0018Commission Regulation (EC) No 1148/2000of 29 May 2000reducing, for the 2000/01 marketing year, the amount of aid for lemons delivered for processing following an overrun of the processing thresholdTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1), as amended by Regulation (EC) No 858/1999(2), and in particular Article 6 thereof,Whereas:(1) Article 5(1) of Regulation (EC) No 2202/96 establishes a processing threshold for lemons of 444000 tonnes. Article 5(2) of that Regulation lays down that, for a given marketing year, overrunning of the processing threshold is to be assessed on the basis of the average of the quantities processed under the aid shceme during the three marketing years preceding the marketing year in question, or during an equivalent period. When an overrun has been established, the aid fixed for the marketing year in question in the Annex to that Regulation is to be reduced by 1 % per tranche of the overrun equal to 4440 tonnes.(2) The Member States, in accordance with Article 22(1)(b) of Commission Regulation (EC) No 1169/97 of 26 June 1997 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(3), as last amended by Regulation (EC) No 2729/1999(4), have communicated the quantities of lemons processed under the aid scheme. Based on this information, a processing threshold overrun of 162745 tonnes has been established. The amounts of aid for lemons laid down in the Annex to Regulation (EC) No 2202/96 for the 2000/01 marketing year must therefore be reduced by 36 %.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2000/01 marketing year, in accordance with Article 5(2) of Regulation (EC) No 2202/96, the amount of aid for lemons delivered for processing shall be:- multiannual contracts: EUR 6,78/100 kg,- contracts covering one marketing year EUR 5,89/100 kg,- individual producers: EUR 5,30/100 kg.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 49.(2) OJ L 108, 27.4.1999, p. 8.(3) OJ L 169, 27.6.1997, p. 15.(4) OJ L 328, 22.12.1999, p. 35.